Citation Nr: 1544102	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to payment of accrued benefits in excess of $6001.75.  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  He died in August 2012.  The appellant in this case is the Veteran's adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that awarded the appellant accrued benefits in the amount of $6,001.75.  The appellant seeks entitlement to the remainder of the $28,506.00, or to a portion thereof, owed to the Veteran at the time of his death.


FINDINGS OF FACT

1.  Prior to his death in August 2012, VA had issued to the Veteran two checks totaling $28,506.00, which checks were not negotiated prior to the Veteran's death and were subsequently returned to VA.

2.  From that $28,506.00, the appellant was paid $6001.75 as reimbursement for the expense of the Veteran's burial.  

3.  The appellant has not indicated that he is the executor of the Veteran's estate and the evidence does not demonstrate or suggest otherwise.

4.  The appellant does not allege and the evidence does not otherwise demonstrate or suggest that he qualifies as a "child" of the Veteran for the purposes of payment of accrued benefits.


CONCLUSION OF LAW

The appellant has no legal entitlement to the remainder of the $28,506.00 of accrued benefits in excess of the $6001.75 already paid as reimbursement for the expense of the Veteran's burial.  38 U.S.C.A. §§ 101, 5107, 5112, 5121, 5122 (West 2014); 38 C.F.R. §§ 3.1000, 3.1003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

At the outset, the Board acknowledges that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect and the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

II.  Analysis

The Veteran was awarded VA disability compensation by way of a July 23, 2012, rating action.  In August 2012, the Veteran's son (the appellant) filed a VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary).  In July 2013, he filed an application for burial benefits, requesting reimbursement of expenses paid in the amount of $6001.75.  In September 2013, the appellant was notified that his claim for accrued benefits had been approved, the reason being because the Veteran was owed $28,506.00 at the time of his death and the appellant bore the Veteran's last expenses of $6,001.75.  The appellant disagreed with the amount awarded, requesting payment of accrued benefits in the full amount owed to the Veteran at the time of his death.  In his VA Form 9, the appellant stated that the Veteran had been issued payment prior to his death, but that the checks had not been received until after his death.  The appellant reported that he had returned the checks to VA.  Information contained in a May 2014 deferred rating decision confirms that prior to his death on August [redacted], 2012, the Veteran was issued two checks, the amount of which totaled $28,506.00, but that the checks were subsequently returned to VA.  In a July 2014 letter, the Veteran was requested to provide information and evidence regarding whether he was the executor of the Veteran's estate and was notified that if he was not the executor of the Veteran's estate, that the executor should pursue a claim for accrued benefits.  To date, no response has been received from the Veteran and no other claim for accrued benefits has been filed on behalf of the Veteran's estate.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  But see VBA Adjudication Procedure Manual (M21-1), Part VIII, Ch. 5, Topic 4, Block a (June 28, 2015) (stating that that payments made to a beneficiary but not negotiated prior to his/her death are to be considered non-negotiated benefits, as opposed to accrued benefits, but are payable in the same manner as accrued benefits).  Upon the death of a veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In this regard, a veteran's "child" is defined, in relevant part, as an unmarried person who is either less than 18 years of age, or who became permanently incapable of self-support prior to reaching the age of 18, or who between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1) (2015).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Where a payee died on or after the last day of the period covered by the check received by a payee in payment of accrued benefits, the check shall be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  38 U.S.C.A. § 5122 (West 2014).  The amount represented by such check, or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in 38 U.S.C.A. § 5121, without regard to whether an application for accrued benefits was filed within one year after the date of death.  Id.  Any amount not paid in the manner provided in 38 U.S.C.A. § 5121 shall be paid to the estate of the deceased payee unless the estate will escheat.  Id.

The accompanying regulation clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003 (2015).  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b).

In cases where payment was not "received" by a payee until after his or her death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In such instances, disbursement of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  Notably, payment to the estate of the deceased payee is not authorized under 38 U.S.C.A. § 5121.

In the instant case, it appears that VA issued to the Veteran his retroactive award of VA disability compensation in the amount of 28,506.00 prior to the date of his death.  The appellant, however, states that the checks did not arrive until two days after the date of the Veteran's death.  Here, the Board finds that it need not engage in a discussion of whether or not the Veteran "received" his retroactive award prior to the date of his death.  This is so because the issue in this case is not whether payment may be made the estate of the deceased Veteran, as the appellant has not alleged that he is the executor of the Veteran's estate.  Indeed, the appellant was specifically requested to inform VA whether he was in fact the executor of the Veteran's estate, but no response was received.  Accordingly, the Board need not consider whether that portion of 38 U.S.C.A. § 5122 that allows for the payment of accrued benefits to a decedent's estate is applicable because the Veteran's estate is not a party to the current claim.

Turning to whether payment in excess of the $6001.75 already paid to the appellant may be paid under any other applicable authority, the Board notes that the appellant has not alleged that he qualifies as the Veteran's "child", as defined above.  Although it would appear that the appellant is in fact the Veteran's son, the Veteran has not alleged, and the evidence of record also does not suggest, that the appellant is less than 18 years old, that he became permanently incapable of self-support prior to reaching the age of 18, or that he is between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution.  Indeed, when he initially applied for VA disability compensation, the Veteran did not indicate having any dependent children.  

Thus, although the appellant may be an adult child of the Veteran, the evidence fails to establish that the appellant is a "child" of the Veteran for purposes of entitlement to the VA benefit sought.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1).  As such, there is no basis upon which to award the appellant payment of accrued benefits in excess of the $6001.75 already paid to him as reimbursement for the expense of the Veteran's burial, which amount is not in dispute, and the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to payment of accrued benefits in excess of $6001.75 is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


